NOTICE OF ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
 
REASONS FOR ALLOWANCE
Claims 1-10, 12, 14-15 and 18-20 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious wherein the first circuitry of the driver circuit comprises a pull-up passgate circuit configured to drive the first output signal to a logical high value responsive to the first and second control signals having first complementary values and a pull-down passgate circuit configured to drive the first output signal to a logical low value responsive to the first and second control signals having second complementary values, wherein the pull-up passgate circuit and the pull-down passgate circuit are each controlled by both of the first and second control signals as cited with the rest of the claimed limitations.
Claims 2-10, 12 and 14 are allowed based on the dependency from claim 1.
Claim 15 is allowed because the prior art of record does not disclose nor render obvious wherein providing the first output signal includes: driving, via a first passgate of the first driver circuit, the first output signal to a first logical value in response to the first and second control signals having first respective complementary values; and driving, via a second passgate of the 
Claims 18 and 20 are allowed based on the dependency from claim 15.
Claim 19 is allowed because the prior art of record does not disclose nor render obvious driving, via a third passgate of the second driver circuit, the second output signal to the second logical value in response to the first and second control signals having the first respective complementary values; and driving, via a fourth passgate of the second driver circuit, the second output signal to the first logical value in response to the first and second control signals having the second respective complementary values as cited with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842